NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 GREGORY ADONIS MURPHY,                          No. 16-15575

                  Plaintiff-Appellant,           D.C. No. 1:12-cv-00309-LJO-JLT

   v.
                                                 MEMORANDUM*
 KATHLEEN ALLISON, Warden; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Gregory Adonis Murphy, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Murphy

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his ear pain and hearing loss. See id. at 1057-60

(difference of opinion concerning course of treatment, medical malpractice, or

negligence in diagnosing or treating a medical condition does not amount to

deliberate indifference); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (supervisory liability under § 1983 requires “knowledge of and acquiescence

in unconstitutional conduct” by subordinates).

      The district court did not abuse its discretion by denying Murphy’s motion

to appoint counsel because Murphy did not demonstrate any exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      We reject as without merit Murphy’s contention that he was held to a higher

standard as a pro se litigant.

      AFFIRMED.




                                          2                                     16-15575